                        Case 19-15509-EPK       Doc 65     Filed 07/29/19     Page 1 of 2




         ORDERED in the Southern District of Florida on July 26, 2019.




                                                              Erik P. Kimball, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

        In re:

        BRUCE STEVEN FRANK,                                         Case No. 19-15509-EPK

                 Debtor.                                            Chapter 11

        _____________________________________/

                 AGREED ORDER GRANTING AGREED EX PARTE MOTION TO EXTEND
                         CLAIMS BAR DATE FOR THE FRANK ENTITIES

                 THIS MATTER came before the Court without hearing upon the Agreed Ex Parte Motion

        to Extend Claims Bar Date for the Frank Entities (the “Agreed Motion”) [ECF No. 62]. The Court,

        having reviewed the Agreed Motion, being advised of the consent of Bruce Frank (the “Debtor”),

        and being otherwise duly advised in the premises, hereby:

                 ORDERS AND ADJUDGES that:



                                                                                     {2277/000/00474465}5
               Case 19-15509-EPK          Doc 65     Filed 07/29/19     Page 2 of 2




       1.      The Agreed Motion is GRANTED.

       2.      The deadline for Frank Investments, Inc., a Florida Corporation, Frank

Investments, Inc., a New Jersey Corporation, and Frank Theaters Management, LLC to file proof

of claims in the Debtor’s chapter 11 case is extended through and including September 27, 2019.



                                                ###

SUBMITTED BY:

Max J. Smith, Esq.
SHRAIBERG, LANDAU & PAGE, P.A.
2385 NW Executive Center Drive, No. 300
Boca Raton, Florida 33431
Tel.: 561-443-0800
Facsimile: 561-998-0047
Email: msmith@slp.law

Max J. Smith, Esq. is directed to serve copies of this Order upon all interested parties and to file
a certificate of service with the Court.




                                                                                {2277/000/00474465}6
